SAVOY, Judge.
Plaintiff instituted suit against her husband and his insurer alleging that she was injured as a result of the negligence of the defendant husband, driver of the car which was involved in the accident.
Plaintiff alleged that the accident was caused by her husband’s failure to drive his car at a rate of speed at which he could control it in the event of an emergency, and that without warning, he drove said automobile in a side ditch, causing certain injury to plaintiff.
At the trial the district judge found that the cause of the accident was that another car went into defendant husband’s lane of traffic, causing him to drive off the highway in order to avoid a collision with an oncoming vehicle, and that the speed at which defendant husband’s car was being driven was not the cause of the accident.
We agree with the ruling of the district court.
For the reasons assigned, the judgment of the district court is affirmed at appellant’s costs.
Affirmed.